UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-4385


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

LEROY RAGIN,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Martin K. Reidinger,
District Judge. (3:90-cr-00025-MR-1)


Submitted:   October 24, 2011             Decided:   January 3, 2012


Before NIEMEYER, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Angela Parrott, Acting Executive Director, Matthew Segal,
Assistant Federal Defender, Heather H. Martin, FEDERAL DEFENDERS
OF WESTERN NORTH CAROLINA, INC., Asheville, North Carolina, for
Appellant. Amy Elizabeth Ray, Assistant United States Attorney,
Thomas Michael Kent, OFFICE OF THE UNITED STATES ATTORNEY,
Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            In 1990, Leroy Ragin pled guilty to one count of money

laundering, in violation of 18 U.S.C. § 1956(a)(1)(B)(i), (2)

(2006)    and    one    count     of    engaging            in    a     continuing       criminal

enterprise (“CCE”), in violation of 21 U.S.C. § 848 (2006).                                    The

district    court       sentenced       him      to     a    term        of   336    months        of

imprisonment,      followed       by    five         years        of    supervised       release.

Ragin did not file a direct appeal.                          On March 16, 2011, after

discovering      that    Ragin     had       erroneously               been   sentenced       as    a

career offender, the district court issued an amended criminal

judgment sentencing Ragin to time served.                                 Ragin appeals the

amended judgment.

            Counsel      has     filed       a       brief       pursuant      to    Anders        v.

California, 386 U.S. 738 (1967), certifying that there are no

meritorious      grounds    for     appeal.            Counsel          questions,       however,

whether Ragin’s guilty plea was knowing and voluntary.                                    Despite

being advised of his right to do so, Ragin has not filed a pro

se   supplemental       brief.         For    the      reasons          discussed     below,       we

affirm.

            Although       counsel        raises            the        question     of    whether

Ragin’s 1990 guilty plea was knowing and voluntary, the scope of

our Anders review in this case does not extend that far.                                       The

district    court’s       amended       judgment         sentencing           Ragin      to   time

served    does   not     affect     the      finality            of     the   court’s    initial

                                                 2
judgment of conviction.             See 18 U.S.C. § 3582(b) (2006); United

States v. Sanders, 247 F.3d 139, 143 (4th Cir. 2001) (“The plain

text    of    § 3582(b)     clearly       states     that     [a    later     sentencing]

modification does not affect the date on which [a defendant’s]

judgment       of    conviction          [becomes]       final      ‘for      all     other

purposes.’”); accord Murphy v. United States, 634 F.3d 1303,

1308 (11th Cir. 2011).               Although the district court’s amended

judgment has presented Ragin with the opportunity to appeal the

new sentence imposed, it does not reset the clock to allow him

to appeal a twenty-year-old conviction.                           As explained by the

Eleventh Circuit in Murphy, Congress enacted § 3582(b) to ensure

that   the     correction     or    modification         of   a    sentence       would   not

impact the finality of a judgment of conviction.                           “Had Congress

not    done    so,   a   defendant       could    have    argued     that     a    sentence

modification entitled him a new direct appeal where he could

challenge anything that could have been challenged on a first

direct appeal.”          634 F.3d at 1308.

               Accordingly, pursuant to Anders, we have reviewed the

record       pertaining     to     the   district     court’s        amended       judgment

sentencing Ragin to time served.                   Give that Ragin received the

relief he sought, release from imprisonment, we have found no

meritorious issues for appeal.                  We therefore affirm the amended

judgment.       This court requires that counsel inform the client,

in writing, of his right to petition the Supreme Court of the

                                            3
United States for further review.       If the client requests that a

petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for

leave to withdraw from representation.          Counsel’s motion must

state that a copy thereof was served on the client.            We dispense

with oral argument because the facts and legal contentions are

adequately   expressed   in   the   materials   before   the    court   and

argument would not aid the decisional process.

                                                                  AFFIRMED




                                    4